DETAILED ACTION
1. 	This Office action is responsive to Applicant’s remarks submitted January 4, 2021. Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on January 4, 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 35, 38, 39, 41, 42, 44, 45, 51, 54, 56, 57, 59, 61, 62, 65-67, 69, and 70 are currently pending.

Response to Arguments
2.	Applicant argues the prior art of record fails to teach “adopting various D2D communication technologies into a form unrelated with any communication technology” (Remarks, pp. 12-13), as amended. The Examiner has carefully considered this point. Applicant’s disclosure discusses this feature, albeit according to the previously claimed limitation: “adopting various D2D communication technologies into a communication technology unrelated form” (paragraph [0105] of the published specification). From the context therein, the D2D technologies appear to be changed into a communication technology of unrelated form. This is in contrast to changing into a form unrelated to any communication technology. See sections 4 and 6 below. For purposes of examination, the Examiner respectively maintains the interpretation set forth in the Advisory Action mailed December 14, 2020 (section 2): “a data unit form that is of a different structure.” With respect to Applicant’s current arguments, the Examiner respectively maintains the rationale(s) set forth in the said Advisory Action and previous final Office Action.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


4.	Claims 35 and all dependent thereon are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “adopting various D2D communication technologies into a form unrelated with any communication technology” (claim 35, lines 21-22) was not described in the specification in such a way as to reasonably convey possession. Particularly, the relation or lack thereof to any conceivable communication technology is not adequately supported.

5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


6.	Claims 35 and all dependent thereon are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “unrelated” (claim 1, line 21) is a relative term which renders the claim indefinite. This term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art 

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claims 35, 38, 39, 41, 42, 45, 51, 54, 57, 59, 61, 62, 65, and 66 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0142761 (hereinafter “Zhang `761”), in view .

Regarding claims 35, 51, and 62: Zhang `761 teaches a relay transmission system, comprising: a sender equipment, a receiver equipment, and a relay terminal equipment (See, e.g., figures 1 and 5; also [0041]; the first terminal serves as a relay device between the second terminal and a base station.), wherein the relay terminal equipment is further configured to:
receive (See, e.g., figure 1, item 12.) a first layer-2 Protocol Data Unit (PDU) which is intended to be sent from the sender equipment to the receiver equipment; generate (See, e.g., figure 1, item 11.) a second layer-2 PDU according to the first layer-2 PDU; and send (See, e.g., figure 1, item 13.) the second layer-2 PDU to the receiver equipment, wherein the sender equipment is the remote terminal equipment and the receiver equipment is a network equipment, or the sender equipment is the network equipment and the receiver equipment is the remote terminal equipment (See, e.g., [0041]-[0050]; also figures 13-15; note communication in both directions via relay.).
wherein the identification information of the remote terminal equipment comprises a layer-2 identifier of the remote terminal equipment or a terminal equipment identifier of the remote terminal equipment, and wherein layer 2 of each of the remote terminal equipment and the network equipment comprises an Adaptation (ADP) layer, the ADP layer is located between the MAC layer and the PDCP layer, and the laver-2 identifier of the remote terminal equipment is contained in the ADP layer, wherein the ADP layer is configured to convert data received from a lower layer and transmitted by adopting various D2D communication technologies into a [communication technology unrelated form], and transmit processed data to a upper layer for further processing (See, e.g., [0063]-[0073] and [0223].).
1 these features are nevertheless taught in Meylan (See, e.g., [0061] and [0082]-[0088]; note the identifying and adaptation layer functionality.). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Meylan, such as the identifying and adaptation layer functionality, within the system of Zhang `761, in order to improve the efficiency of packet transfers.
Zhang `761, and/or Zhang `761 modified by Meylan teaches including identification information of the remote terminal (See, e.g., Zhang `761: [0050], [0073], and [0213].), but does not explicitly state “wherein the first layer-2 PDU contains identification information of a remote terminal equipment, or the first layer-2 PDU is scheduled through a Physical Downlink Control Channel (PDCCH) scrambled by adopting a Radio Network Temporary Identity (RNTI) of the remote terminal equipment.” However, Zhang `452 teaches both of these features (See, e.g., [0446], [0478], [0622]; note MAC PDU encapsulation and grant indication on a PDCCH scrambled using an RNTI.). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Zhang `452, such as 
The rationale set forth above regarding the device of claim 35 is applicable to the devices of claims 51 and 62, respectively.

Regarding claim 38: Zhang `761 modified by Meylan and Zhang `452 further teaches wherein when the sender equipment is the network equipment and the receiver equipment is the remote terminal equipment, the identification information of the remote terminal equipment comprises the layer-2 identifier of the remote terminal equipment, and the relay terminal equipment is specifically configured to: determine the terminal equipment identifier corresponding to the layer-2 identifier; and perform encapsulation processing on data contained in the first layer-2 PDU to generate the second layer-2 PDU, wherein the second layer-2 PDU contains the corresponding terminal equipment identifier (See, e.g., Zhang `761: [0050], [0073], and [0213]. See also Zhang `452: [0446].). The motivation for modification set forth above regarding claim 35 is applicable to claim 38.

Regarding claims 39 and 66: Zhang `761 modified by Meylan and Zhang `452 further teaches wherein when the sender equipment is the remote terminal equipment and the receiver equipment is the network equipment, the relay terminal equipment is further configured to, before generating the second layer-2 PDU according to the first layer-2 PDU, determine a preamble corresponding to the identification information of the remote terminal equipment; the relay terminal equipment is further configured to send the preamble to the network equipment; the relay terminal equipment is further configured to receive an uplink grant which is sent by the network equipment in response to the preamble, the uplink grant indicating an uplink transmission resource allocated by the (See, e.g., Zhang `761: [0274]-[0289]. See also Zhang `452: [0461]-[0467], [0500], and [0612]; note implementation of preamble grant/scheduling and resource allocation.). The motivation for modification set forth above regarding claim 35 is applicable to claim 39.
The rationale set forth above regarding the system of claim 39 is applicable to the system of claim 66.

Regarding claim 41: Zhang `761 modified by Meylan and Zhang `452 further teaches when the sender equipment is the remote terminal equipment and the receiver equipment is the network equipment, the identification information of the remote terminal equipment comprises the terminal equipment identifier of the remote terminal equipment, and the relay terminal equipment is specifically configured to: determine the layer-2 identifier corresponding to the terminal equipment identifier; and perform encapsulation processing on the data contained in the first layer-2 PDU to generate the second layer-2 PDU, wherein the second layer-2 PDU contains the corresponding layer-2 identifier (See, e.g., Zhang `761: [0050], [0073], and [0213]. See also Zhang `452: [0446].). The motivation for modification set forth above regarding claim 35 is applicable to claim 41.

Regarding claim 42: Zhang `761 modified by Meylan and Zhang `452 further teaches wherein the PDU, which is transmitted through a Device-to-Device (D2D) communication interface, of the first layer-2 PDU and the second layer-2 PDU corresponds to a D2D communication technology adopted between the relay terminal equipment and the remote terminal equipment, and the layer-2 PDU, which is transmitted through a cellular communication interface, of the first layer-2 PDU and the second layer-2 PDU is a MAC PDU, and wherein the identification information of (See, e.g., Zhang `761: [0004], [0223]. See also Zhang `452: [0518] and [0532]-[0546].). The motivation for modification set forth above regarding claim 35 is applicable to claim 42.

Regarding claim 45: Zhang `761 modified by Meylan and Zhang `452 further teaches wherein when the sender equipment is the remote terminal equipment and the receiver equipment is the network equipment, the first layer-2 PDU is sent by the remote terminal equipment by adopting a transmission resource configured for relay transmission; and the relay terminal equipment is further configured to, before generating the second layer-2 PDU according to the first layer-2 PDU, determine that the data contained in the first layer-2 PDU is required to be forwarded according to the transmission resource (See, e.g., Zhang `761: [0274]-[0289]. See also Zhang `452: [0461]-[0467], [0500], and [0612]; note implementation of preamble grant/scheduling and resource allocation.). The motivation for modification set forth above regarding claim 35 is applicable to claim 45.

Regarding claim 51: Zhang `761 modified by Meylan and Zhang `452 further teaches configuration to perform encapsulation processing on data to be sent to a receiver equipment to generate a first layer-2 Protocol Data Unit (PDU); and send the generated first layer-2 PDU to a relay terminal equipment (See, e.g., Zhang `761: [0050], [0073], and [0213]. See also Zhang `452: [0446]. Note also the explanation set forth above regarding claim 35.). The motivation for modification set forth above regarding claim 35 is applicable to claim 51.

Regarding claim 54: Zhang `761 modified by Meylan and Zhang `452 further teaches wherein if the sender equipment is the network equipment, the first layer-2 PDU is a MAC PDU; and (See, e.g., Zhang `761: [0004], [0223]. See also Zhang `452: [0518] and [0532]-[0546].). The motivation for modification set forth above regarding claim 35 is applicable to claim 54.

Regarding claim 57: Zhang `761 modified by Meylan and Zhang `452 further teaches wherein if the sender equipment is the remote terminal equipment, the sender equipment is specifically configured to adopt a transmission resource configured for relay transmission to send the first layer-2 PDU to the relay terminal equipment, and wherein if the sender equipment is the network equipment, the sender equipment is further configured to, before sending the first laver-2 PDU to the relay terminal equipment, send a PDCCH scrambled by adopting a relay-specific RNTI to the relay terminal equipment, the PDCCH being configured to schedule the first laver-2 PDU, wherein the relay-specific RNTI is configured for the relay terminal equipment to determine that the data contained in the first laver-2 PDU is required to be forwarded features (See, e.g., Zhang `452: [0446], [0478], [0622]; note MAC PDU encapsulation and grant indication on a PDCCH scrambled using an RNTI.). The motivation for modification set forth above regarding claim 51 is applicable to claim 57.

Regarding claim 59: Zhang `761 modified by Meylan and Zhang `452 further teaches if the sender equipment is the network equipment, the sender equipment is configured to: before generating the first layer-2 PDU, receive a bearer establishment request, the bearer establishment request containing the terminal equipment identifier of the remote terminal equipment, wherein the sender (See, e.g., Zhang `761: [0048], [0223], [0311]; See also Zhang `452:[0699].). The motivation for modification set forth above regarding claim 51 is applicable to claim 59.

Regarding claim 61: Zhang `761 modified by Meylan and Zhang `452 further teaches wherein the configuration information of the EPS bearer comprises at least one of the layer-2 identifier or RNTI allocated to the remote terminal equipment by the network equipment (See, e.g., Zhang `761: [0050], [0073], and [0213]. See also Zhang `452: [0446].). The motivation for modification set forth above regarding claim 51 is applicable to claim 61.

Regarding claim 62: Zhang `761 modified by Meylan and Zhang `452 further teaches configuration to receive a second layer-2 Protocol Data Unit (PDU) sent by relay terminal equipment, the second layer-2 PDU being generated by the relay terminal equipment according to a first layer-2 PDU sent by sender equipment; and determine the remote terminal equipment corresponding to the (See, e.g., Zhang `761: [0050], [0073], and [0213]. See also Zhang `452: [0446]. Note also the explanation set forth above regarding claim 35.). The motivation for modification set forth above regarding claim 35 is applicable to claim 62.

Regarding claim 65: Zhang `761 modified by Meylan and Zhang `452 further teaches wherein if the receiver equipment is the remote terminal equipment, the second layer-2 PDU contains the terminal equipment identifier of the remote terminal equipment; and the receiver equipment is specifically configured to determine the remote terminal equipment corresponding to the second layer-2 PDU according to the terminal equipment identifier contained in the second layer-2 PDU (See, e.g., Zhang `761: [0274]-[0289]. See also Zhang `452: [0461]-[0467], [0500], and [0612]; note implementation of preamble grant/scheduling and resource allocation.). The motivation for modification set forth above regarding claim 62 is applicable to claim 65.

11.	Claims 44, 56, and 70 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang `761, in view of Meylan, in further view of Zhang `452, and in further view of either one of U.S. Publication No. 2018/0213577 (hereinafter “Burbidge”) or U.S. Publication No. 2019/0059015 (hereinafter “Lee”).

Regarding claims 44, 56, and 70: Zhang `761 modified by Meylan and Zhang `452 substantially teaches the device as set forth above regarding claim 35, but does not explicitly state wherein the first layer-2 PDU contains a relay-specific Logical Channel Identifier (LCID); and the relay terminal equipment is further configured to, before generating the second layer-2 PDU according to the first layer-2 PDU, determine that the data contained in the first layer-2 PDU is required to be forwarded according to the relay-specific LCID. However, Burbidge teaches this feature (See, e.g., [0057], [0094], and [0214].). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Burbidge, such as the indication functionality, within the system of Zhang `761 modified by Meylan and Zhang `452, in order to provide processing indication.
	Alternatively, the said claimed feature is taught by Lee (See, e.g., [0108].). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Lee, such as the indication functionality, within the system of Zhang `761 modified by Meylan and Zhang `452, in order to provide processing indication.
The rationale set forth above regarding the system of claim 44 is applicable to the systems of claims 56 and 70.

12.	Claim 67 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang `761, in view of Meylan, in further view of Zhang `452, and in further view of either one of Lee or U.S. Publication No. 2018/0255499 (hereinafter “Loehr”).

Regarding claim 67: Zhang `761 modified by Meylan and Zhang `452 substantially teaches the device as set forth above regarding claim 62, but does not explicitly state “wherein if the receiver equipment is the network equipment, the receiver equipment is further configured to, before receiving the second layer-2 PDU sent by the relay terminal equipment, receive a Buffer Status Report (BSR) sent by the relay terminal equipment, wherein the BSR contains the identification information of the remote terminal equipment; the receiver equipment is further configured to: send the PDCCH to the relay terminal equipment according to the BSR, the PDCCH containing the identification information of the remote terminal equipment; and the receiver equipment is specifically configured to determine the remote terminal equipment corresponding to the second layer-2 PDU according to (See, e.g., [0072] and [0084].). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Lee, such as reporting functionality, within the system of Zhang `761 modified by Meylan and Zhang `452, in order to prompt and/or determine resource allocation.
Alternatively, the said claimed feature is taught by Loehr (See, e.g., [0043], [0150], [0217], and [0330].). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Loehr, such as the indication functionality, within the system of Zhang `761 modified by Meylan and Zhang `452, in order to prompt and/or determine resource allocation.

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SLOMS whose telephone number is (571)270-7520. The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS SLOMS/            Primary Examiner, Art Unit 2476                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note the “identification information” is optionally claimed in contrast to the “first layer-2 PDU [being] scheduled, etc.” (claim 1, lines 2-7). Also, the makeup of this optional limitation is further limited as optionally including either “a layer-2 identifier… or a terminal equipment identifier” (claim 1, lines 15-16). Still further, the nested option of the “layer-2 identifier” is specified in the claim as configured in the ADP layer (claim 1, lines 19-20).